Court of Appeals
                         Sixth Appellate District of Texas

                                 JUDGMENT


In re: Clyde Ura Cain, Sr.                               Original Mandamus Proceeding

No. 06-14-00203-CR                                 Opinion delivered by Justice Carter, Chief
                                                   Justice Morriss and Justice Moseley
                                                   participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed. Therefore, we dismiss the petition.


                                                   RENDERED DECEMBER 3, 2014
                                                   BY ORDER OF THE COURT
                                                   JOSH R. MORRISS, III
                                                   CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk